COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00136-CR
                              NO. 02-12-00137-CR

BRADLEY HAROLD ANDREWS                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

      FROM COUNTY CRIMINAL COURT NO. 1 OF DENTON COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Bradley Harold Andrews filed a pro se notice of appeal from his

convictions for assault–family violence. The trial court’s certifications for both

cases state that “the defendant has waived the right of appeal.”2 On April 9,

2012, we notified Andrews that his appeals may be dismissed unless he or any


      1
       See Tex. R. App. P. 47.4.
      2
        After a jury convicted Andrews of the underlying offense, he waived his
right to appeal in exchange for an agreement with the State on punishment.
party desiring to continue the appeals filed a response on or before April 19,

2012, showing grounds for continuing the appeals. Andrews filed a response,

but it does not show grounds for continuing the appeals.         Therefore, in

accordance with the trial court’s certifications, we dismiss these appeals. See

Tex. R. App. P. 25.2(d), 43.2(f).


                                                PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 24, 2012




                                      2